Citation Nr: 0102417	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-31 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
intracerebral hemorrhage, to include as due an undiagnosed 
illness.

2.  Entitlement to service connection for a mental disorder, 
including post traumatic stress disorder (PTSD), to include 
as due an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Subsequently, on July 14, 2000, the veteran's case 
was transferred to the RO in Montgomery, Alabama.  The 
veteran served on active duty for training (ACDUTRA) from 
June 1984 to November 1984, and on active service from 
December 1990 to May 1991, which includes service in 
Southwest Asia from December 14, 1990 to April 5, 1991.

Additionally, the Board notes that the September 1994 
substantive appeal perfected the issues of entitlement to 
service connection for diabetes mellitus and a skin disorder, 
to include as due to an undiagnosed illness.  However, during 
the January 1999 RO hearing, the veteran indicated he desired 
to withdraw such claims of service connection.  Thus, the 
veteran's claims of service connection for diabetes mellitus 
and a skin disorder, to include as due to an undiagnosed 
illness, have been withdrawn.  See 38 C.F.R. § 20.204 (2000).


REMAND

In this case, in a  March 1994 rating decision, the RO denied 
the veteran's claims of service connection for the residuals 
of an intracerebral hemorrhage and a mental disorder 
characterized as stress.  At present, the veteran's case is 
before the Board for appellate review. 

In this respect, in the September 1994 VA form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested that he be 
scheduled for an appeal hearing before a member of the Board 
at the RO.  As such, the Board hearing was scheduled for 
October 10, 1996; however, the veteran failed to report to 
such hearing.  Subsequently, in an April 1999 VA form 21-4138 
(Statement in Support of Claim) the veteran once again 
requested an appeal hearing before a member of the Board at a 
local VA office.  Such request was reiterated in the December 
2000 VA form 646 (Statement of Accredited Representation in 
Appealed Case) and the January 2001 Informal Hearing 
Presentation. 

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board, to be held at the RO, as soon as 
is practicable.

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




